Felton, J.
Where an insurance polioy provides that if the insured, before attaining the age of 65 years (provided premiums have been duly paid a'nd the policy is then in full force), becomes physically or mentally incapacitated wholly and permanently, and, after such disability has existed for 90 days, shall furnish due proof thereof to the company at its home office, the company will waive the payment of any premiums thereafter due upon the policy during' the continuance of such disability, and that upon acceptance of such proof and during the continuance of such disability the company will pay to the insured $30 per month, the filing of the proof of disability is a condition precedent, to the right to the waiver of the premiums and payment of the disability benefit; and where such proof is not submitted until about two years after the default in the payment of a premium and about four years after the date of the disability, the policy lapses, and there can be no recovery for the disability benefit from the time of the disability to the time of filing the proofs, nor from the time of the filing of the proofs till the cessation of the disability or the death of the insured. Equitable Life Assurance Society v. Adams, 56 Ga. App. 5 (192 S. E. 90). It was error to overrule the general demurrer to the petition, All further proceedings were nugatory.
*551Decided October 21, 1937.
Jones, Powers & Williams, Pollard Turman, for plaintiff in error.
Carpenter & Ellis, contra.
There is no merit in any of the assignments of error contained in the cross-bill of exceptions.

Judgment reversed on the mam bill of exceptions, and affirmed on the aross-bill.


Stephens, P. J., and Sutton, J., concur.